                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  SIGNATURE FINANCIAL LLC,,                          Case No. 18-cv-04676
             Plaintiff,                              JUDGE: Hon. Gary Feinerman
             vs.                                     MAGISTRATE: Hon. David Weisman
  YASYA SHTAYNER, SEMYON SHTAYNER,
  2ND AVENUE TAXI CORP., 3 ANGELS
  CAB CORP., 3RD AVENUE TAXI CORP.,
  6TH AVENUE TAXI CORP., 7TH AVENUE
  TAXI CORP., 8TH AVENUE TAXI CORP.,
  9TH AVENUE TAXI CORP., ASHLAND
  AVENUE TAXI CORP., ASPIRE CAB
  CORP., CARROLL AVENUE TAXI CORP.,
  EMPIRE TAXI INCORPORATED, GREY
  GOOSE CAB CO., HANDY CAB TAXI
  CORP., LEXINGTON TAXI CORP.,
  MADISON TAXI CORP., MONSOON TAXI
  CORP., RIVERSIDE TAXI CORP., SAM &
  SONS TAXI CORP., SECOND CITY TAXI
  CORP., STOLI CAB CO., WEST END TAXI
  CORP., and YORK AVENUE TAXI CORP.,

             Defendants.



                                   NOTICE OF MOTION
        PLEASE TAKE NOTICE that on January 31, 2019, at 9:00 a.m., or as soon
thereafter as counsel may be heard, the undersigned shall appear before the Honorable
Gary Feinerman, or any judge who may be sitting in his place and stead, in Room 2125
of the U.S. District Court for the Northern District of Illinois, Eastern Division, located
in the Dirksen Federal Building, 219 South Dearborn Street, Chicago, Illinois, and shall
then and there present Motion of Defendants to Modify Scheduling Order to
Permit Filing of Reply Brief and to Reset Time of Hearing on February 4, 2019.




{00132066}                              {00132065}
                                             Respectfully Submitted,


                                             By: /s/ William J. Factor
                                             Counsel for the Defendants.
William J. Factor (6205675)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel: (312) 878-6976
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com




{00132066}                          {00132065}                             2
                                  Certificate of Service

       The undersigned attorney hereby certifies that on January 28, 2019, he caused a
copy of the foregoing Notice of Motion and the accompanying Motion to be served upon
the following persons through the Court’s CM/ECF filing system.


                                                 /s/ William J. Factor



       Hannah Arenstam
        harenstam@vedderprice.com, bchizewski@vedderprice.com, barb-chizewski-
        1792@ecf.pacerpro.com, ecfdocket@vedderprice.com, 7610@ecf.pacerpro.com, hannah-
        arenstam-4629@ecf.pacerpro.com
       Mitchell D. Cohen
        mcohen@vedderprice.com,ecfdocket@vedderprice.com
       William Jeffrey Factor
        wfactor@wfactorlaw.com, bharlow@wfactorlaw.com, nbouchard@wfactorlaw.com,
        gsullivan@wfactorlaw.com
       Michael R. Mulcahy
        mmulcahy@vedderprice.com, kprezioso@vedderprice.com, michael-mulcahy-
        8408@ecf.pacerpro.com, ecfdocket@vedderprice.com, 7610@ecf.pacerpro.com
       Fleming L. Ware
        fware@vedderprice.com, ecfdocket@vedderprice.com




{00132066}                              {00132065}                                   3
